Title: To John Adams from William McPherson, 2 July 1789
From: McPherson, William
To: Adams, John



Sir
July 2d. 1789—

Having offered myself to the President of the United States, a Candidate for employment under the new system of government that has now happily commenced its operation—I beg I may be permitted to mention my pursuit to you Sir—By the Bill for the collection of the impost now under the consideration of the House of Representatives, it seems in the Port of Philadelphia three principal Officers will be established—A Collector—a Naval Officer—and a Surveyer, the last of which is the object at which I point—I am well aware Sir, of the extreme impropriety of asking from a Gentleman in your exalted Station, any thing like a promise—I mean not Sir to presume so far—I only beg leave to make known my wish—and to hope, that when the appointments come under consideration, shou’d no Person more eligible appear—I may be honored with your countenance—
I have the honor to be Sir—with the most perfect respect / your most obedient— / hble Servt
W Macpherson